          Case 21-42185        Doc 3      Filed 06/08/21 Entered 06/08/21 13:43:20                   Main Document
                                                       Pg 1 of 5


                                         UNITED STATES BANKRUPTCY COURT
                                           EASTERN DISTRICT OF MISSOURI
                                                 EASTERN DIVISION
In re: Stacy Hogan                                         )   Case No.

SSN: XXX-XX- 3080                                          )   Hearing Date:

SSN: XXX-XX-                                               )   Hearing Time:

Debtor(s).                                                 )   Hearing Location: ___


                                                     CHAPTER 13 PLAN


      A limit on the dollar amount of a secured claim, which may result in a partial payment or no payment          Included
1.1
      at all to the secured creditor.                                                                               Not Included

                                                                                                                    Included
1.2 Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest.
                                                                                                                    Not Included

                                                                                                                    Included
1.3 Nonstandard provisions set out in Part 5.
                                                                                                                    Not Included


Part 1.      NOTICES
TO DEBTORS: This form sets out options that may be appropriate in some cases, but the presence of an option does not
indicate that the option is appropriate in your circumstances or that it is permissible in the Eastern District of Missouri. Plans
that do not comply with local rules and judicial rulings may not be confirmable.
TO CREDITORS: Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated. You
should read this plan carefully and discuss it with your attorney, if you have one in this bankruptcy case. If you do not have
an attorney, you may wish to consult one. If you oppose the plan’s treatment, you or your attorney must file an objection to
confirmation in accordance with the Eastern District of Missouri Local Bankruptcy Rule 3015. The Bankruptcy Court may
confirm this plan without further notice if no objection to confirmation is filed. YOU MUST FILE A TIMELY PROOF OF
CLAIM IN ORDER TO PARTICIPATE IN DISBURSEMENTS PROPOSED IN THE PLAN. CLAIMS SHALL SHARE
ONLY IN FUNDS DISBURSED AFTER THE CHAPTER 13 TRUSTEE RECEIVES THE CLAIM.

Part 2.      PLAN PAYMENTS AND LENGTH OF PLAN
2.1 Plan Payments. Debtor is to make regular payments to the Chapter 13 Trustee as follows: (complete one of the
following payment options)
      (A) $480.00 per month for 60 months.
      (B) $_____ per month for ____ months, then $_____ per month for ____ months, then $_____ per month
      for ____ months.
      (C) A total of $ _____ through ____, then $ _____ per month for ____ months beginning with the payment due in ____,
      20____.

2.2      Tax Refunds . Within fourteen days after filing federal and state income tax returns, Debtor shall provide the Chapter
13 Trustee with a copy of each return required to be filed during the life of the plan. The Debtor shall send any tax refund
received during the pendency of the Chapter 13 case to the Trustee; however, Debtor may retain a portion of a tax refund to
pay income taxes owed to any taxing authority for the same period as the refund. Debtor may also retain $1,250 for single
filers or $1,500 for joint filers and refundable tax credits consisting of Earned Income Credit (EIC) and Additional Child Tax
Credit, each year.
          Case 21-42185        Doc 3      Filed 06/08/21 Entered 06/08/21 13:43:20              Main Document
                                                       Pg 2 of 5
2.3     Additional Lump Sums . Debtor shall send additional lump sum(s) consisting of _________, if any, to be paid to the
Trustee.

Part 3.     DISBURSEMENTS
Creditors shall be paid in the following order and in the following fashion. Unless stated otherwise, the Chapter 13 Trustee
will make the payments to creditors. All disbursements by the Trustee will be made pro-rata by class, except per month
disbursements described below. However, if there are funds available after payment of equal monthly payments in paragraph
3.5 and fees in paragraph 3.6, those funds may be distributed again to those same paragraphs until paid in full before
distributing to the next highest paragraphs:

3.1       Trustee. Pay Trustee a percentage fee as allowed by law.

3.2      Executory Contract/Lease Arrearages . Trustee will cure pre-petition arrearage on any executory contract accepted
in paragraphs 3.3(A) or (B) over the following period, estimated as follows:
CREDITOR NAME                              TOTAL AMOUNT DUE                                 CURE PERIOD
-NONE-


3.3     Pay the following sub-paragraphs concurrently: (Payments to be made by the Trustee under this paragraph shall
cease when the proof of claim has been paid in full, the Chapter 13 plan has completed, or the Court so orders.)
(A) Post-petition real property lease payments . Debtor assumes executory contract for real property with the following
creditor(s) and proposes to maintain payments (which the Debtor shall pay) in accordance with terms of the original contract
as follows:
CREDITOR NAME                                            MONTHLY PAYMENT
-NONE-


(B) Post-petition personal property lease payments . Debtor assumes executory contract for personal property with the
following creditor(s) and proposes to maintain payments (which the Trustee shall pay) in accordance with terms of the
original contract as follows:
CREDITOR NAME                      MONTHLY PAYMENT                         EST MONTHS REMAINING
-NONE-



(C) Continuing Debt Payments (including post-petition mortgage payments on real estate, other than Debtor's
residence.) Maintain payments of the following continuing debt(s) in accordance with terms of the original contract with
any arrearages owed at the time of filing to be cured in paragraph 3.5(A). Trustee shall make payments in the amount listed
below or as adjusted by the creditor under terms of the loan agreement.
CREDITOR NAME                                            MONTHLY PAYMENT
-NONE-


(D) Post-petition mortgage payments on Debtor's residence. Payments due post-filing on debt(s) secured by lien(s) on
Debtor(s) residence shall be paid at the monthly amount listed below (or as adjusted by creditor under terms of loan
agreement) to:
CREDITOR NAME                        MONTHLY PAYMENT                          BY DEBTOR / TRUSTEE
SN Servicing Corp                    $1000.00                                 Debtor
        Case 21-42185         Doc 3      Filed 06/08/21          Entered 06/08/21 13:43:20          Main Document
(E) DSO Claims in equal installments. Pay pre-petitionPg   domestic
                                                               3 of 5support obligation arrears (not provided for elsewhere in
the plan) in full in equal monthly installments over the life of the plan, estimated as:
CREDITOR NAME                            TOTAL AMOUNT DUE                                  INTEREST RATE
-NONE-


3.4      Attorney Fees . Pay Debtor's attorney $2348.00 in equal monthly payments over 18 months (no less than
18 months). Any additional fees allowed by the Court shall be paid pursuant to paragraph 3.6 below. [See procedures
manual for limitations on use of this paragraph]

3.5      Pay the following sub-paragraphs concurrently :
(A) Pre-petition arrears on secured claims paid in paragraph 3.3 . Pay pre-petition arrearage on debts paid under paragraphs
3.3(C) or (D) in equal monthly installments over the period set forth below and with the interest rate identified below,
estimated as follows. If no period is set forth below for a claim to be paid under this paragraph, the claim will be paid over
the lesser of the plan length or 48 months.
CREDITOR NAME                  TOTAL AMOUNT DUE                         CURE PERIOD                INTEREST RATE
SN Servicing Corp              $22,000                                  48 mos                     0%



(B) Secured claims to be paid in full . The following claims shall be paid in full in equal monthly payments over the period
set forth below with 4.75% interest. If no period is set forth below for a claim to be paid under this paragraph, the claim
will be paid over the plan length.
CREDITOR            EST BALANCE DUE                        REPAY PERIOD                  TOTAL w/ INTEREST
-NONE-                                                     60



(C) Secured claims subject to modification . Pay all other secured claims the fair market value of the collateral, as of the date
the petition was filed, in equal monthly payments over the period set forth below with 4.75% interest and with any balance
of the debt to be paid as non-priority unsecured debt under paragraph 3.9(A), estimated as set forth below. If no period is
set forth below for a claim to be paid under this paragraph, the claim will be paid over the plan length.
CREDITOR            BALANCE DUE                  FMV        REPAY PERIOD                  TOTAL w/ INTEREST
-NONE-                                                      60




(D) Co-debtor debt paid in equal monthly installments . The following co-debtor claims(s) to be paid by Trustee or by the
co-debtor as noted below. If paid by Trustee, such claim(s) shall be paid in equal monthly installments over the period and
with interest as identified below:
CREDITOR         EST BALANCE DUE                 TRUSTEE / CO-DEBTOR                    PERIOD          INTEREST RATE
-NONE-


(E) Post Petition Fees and Costs . Pay any post-petition fees and costs as identified in a notice filed pursuant to Federal Rule
of Bankruptcy Procedure 3002.1 as a supplement to an allowed claim or any other post-petition fees and costs which the
Court allows and orders the Trustee to pay. Any such amounts shall be paid in equal monthly payments over the remainder
of the plan duration and shall not receive interest.

3.6     Additional Attorney Fees . Pay $2400.00 of Debtor's attorney's fees and any additional Debtor's attorney's fees
allowed by the Court.

3.7      Pay sub-paragraphs concurrently :
          Case 21-42185         Doc 3     Filed 06/08/21 Entered 06/08/21 13:43:20                  Main Document
                                                       Pg 4 of 5
(A) Unsecured Co-debtor Guaranteed Claims . The following unsecured co-debtor guaranteed debt to be paid by Trustee or
by the co-debtor as noted below. If paid by Trustee, pay claim in full with interest rate as identified below:
CREDITOR              EST TOTAL DUE                   TRUSTEE / CO-DEBTOR                         INTEREST RATE
-NONE-


(B) Assigned DSO Claims . Domestic support obligation arrearages assigned to, or recoverable by, a governmental unit,
will be paid a fixed amount with the balance to be owed by Debtor(s) after completion of the Plan, pursuant to §§ 507(a)(1)
(B) and 1322(a)(4). Regular payments that become due after filing shall be paid directly by Debtor(s):
CREDITOR                  TOTAL DUE                 TOTAL AMOUNT PAID BY TRUSTEE




3.8    Priority Claims. Pay priority claims allowed under § 507 that are not addressed elsewhere in the plan in full,
estimated as follows:
CREDITOR NAME                                               TOTAL AMOUNT DUE
-NONE-



3.9       Pay the following sub-paragraphs concurrently :

(A) General Unsecured Claims . Pay non-priority, unsecured creditors. Estimated total owed: $3,882.00. Amount required to
be paid to non-priority unsecured creditors as determined by §1325(a)(4) hypothetical Chapter 7 liquidation
calculation: $52,950.00. Amount required to be paid to nonpriority unsecured creditors as determined by §1325(b)
calculation: $0.00. Debtor guarantees a minimum of $52,950.00 (Dollar amount or 100%) will be paid to non-priority
unsecured creditors.

(B) Surrender of Collateral . Debtor proposes to surrender the following collateral to the following creditor(s) and requests
that the Court grant the creditor(s) relief from the stays under sections 11 U.S.C. 362 and 1301. Any deficiency shall be
paid as non-priority unsecured debt. unless noted otherwise below.
         The Trustee shall stop payment on the creditor's claim until such time as the creditor files an amended claim
      showing the secured and unsecured deficiency (if any) still owed after sale of the surrendered collateral. (This paragraph
      shall not be effective unless the box is checked)
CREDITOR NAME                                                           COLLATERAL
-NONE-


(C) Rejected Executory Contracts/Leases. Debtor rejects the following executory contract(s) with the following
creditor(s). Any balance will be paid as non-priority unsecured debt:
CREDITOR NAME                                                  CONTACT / LEASE
-NONE-



Part 4.     OTHER STANDARD PLAN PROVISIONS
4.1     Absent a specific order of the Court to the contrary, the Chapter 13 Trustee, rather than the Debtor, will make all
pre-confirmation disbursements pursuant to § 1326(a).
          Case 21-42185        Doc 3      Filed 06/08/21        Entered 06/08/21 13:43:20            Main Document
4.2       All creditors entitled to pre-confirmation disbursements,
                                                            Pg 5 ofincluding
                                                                    5        lease creditors, must file a proof of claim to be
entitled to receive payments from the Chapter 13 Trustee.

4.3      The proof of claim shall control the valuation of collateral and any valuation stated in the plan shall not be binding
on the creditor.

4.4     The Trustee, in the Trustee’s sole discretion, may determine to reserve funds for payment to any creditor secured
by a mortgage on real estate pending filing of a claim.

4.5       Any post-petition claims filed and allowed under § 1305 may be paid through the plan.

4.6       Debtor is not to incur further credit or debt without the consent of the Court unless necessary for the protection of
life, health or property and consent cannot be obtained readily.

4.7      All secured creditors shall retain the liens securing their claims until the earlier of the payment of the underlying
debt determined under non-bankruptcy law or discharge under § 1328. However, Debtor will request avoidance of non-
purchase money liens secured by consumer goods as well as judicial liens which impair exemptions and said creditors will
not retain their liens if the court enters an order granting Debtor's request to avoid the liens.

4.8       Title to Debtor's property shall re-vest in Debtor(s) upon confirmation.

Part 5.     NONSTANDARD PLAN PROVISIONS
Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision
not otherwise included in the Official Form or Local Form or deviating from it. Nonstandard provisions set out elsewhere in
this plan are ineffective.

The following plan provisions will be effective only if there is a check in the box “included” in Part 1 of this Plan:
5.1 ___________________________________
5.2 ___________________________________

Part 6.     CERTIFICATION
The debtor(s) and debtor(s) attorney, if any, certifies that the wording and order of the provisions in this Plan are identical to
those contained in Official Local Form 13 of the Eastern District of Missouri, other than any Nonstandard Plan Provisions
in Part 5.


DATE: 6/8/2021                                  DEBTOR: /s/ Stacy L Hogan

DATE: ___                                       DEBTOR:

                                                 /s/ Sean Paul
                                                 Sean C Paul 59371MO
                                                 PO Box 396
DATE: 6/8/2021                                   Bonne Terre MO 63628
                                                 (314) 827-4027
                                                 (314) 222-0619 fax
                                                 scp@stlbankruptcyfirm.com
